COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-212-CV





JOLLY PARTNERS, LP D/B/A	APPELLANTS

JOLLY TRUCK STOP AND F & B

AND SONS, LLC



V.



DAS DISTRIBUTORS, INC.	APPELLEE



------------



FROM THE 97TH DISTRICT COURT OF CLAY COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 14, 2009, we notified Appellants that we were concerned this court may not have jurisdiction over this appeal because it appeared that Appellants’ notice of appeal was not timely filed.  We stated that the appeal might be dismissed for want of jurisdiction unless Appellants or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3(a), 44.3.  We have received no response to our jurisdiction letter.

The trial court’s final judgment was signed on February 25, 2009.  Appellants then filed a motion for new trial on March 25, 2009, which extended the appellate deadline for filing a notice of appeal until May 26, 2009.  
See
 Tex. R. App. P. 26.1(a).  However, Appellants did not file their notice of appeal until July 1, 2009.

The time for filing a notice of appeal is jurisdictional in this court, and absent a timely-filed notice of appeal or extension request, we must dismiss the appeal.  
See
 Tex. R. App. P. 2, 25.1(b), 26.3; 
Jones v. City of Houston
, 976 S.W.2d 676, 677 (Tex. 1998); 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997); 
Chilkewitz v. Winter
, 25 S.W.3d 382, 383 (Tex. App.—Fort Worth 2000, no pet.).

Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 Tex. R. App. P
.
 42.3(a), 43.2(f).



SUE WALKER

JUSTICE



PANEL: WALKER, MCCOY, and MEIER, JJ.



DELIVERED:  August 13, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.